BY THE COURT.
Epitomized Opinion
This action was one for damages brought in the Franklin Common Pleas by Frank Carr against the Columbus, Delaware & Marion Electric Co.; growing out of a collision between an automobile driven by Carr and a flat car standing in the street and owned by the Elect. Ry. Co.
It seems that a day before the accident oc-cured, employees of the Ry. Co. were laying tracks and had let the car remain on the tracks. It had blocks under the wheels. The company claimed that had there been no blocks under the wheels, the car could not have moved, for where it stood, the street was level and it could not have started of its own weight, or without additional force.
Carr, in his petition, stated that the collision occured after dark, that the car was in the street without lights, guards or’ devices of *91warning to proclaim that danger existed. He proved the location of the car and relied upon the doctrine of.res ipsa loquitur.
Attorneys—Wm. P. Maloney, Marion, for Railway Co.; Huggins & Liggett, Columbus, for Carr.
The Railway Company contended that some boys were playing near the flat car and had dislodged the blocks, -shoving the flat car into the street. They also alleged that since the flat car had been secured by blocks, they were not responsible for acts of third persons.
The Franklin Common Pleas rendered judgment in favor of Carr. In prosecution of error, to the Court of Appeals, the latter court held:
1. The Railway Co. by storage of the flat car in the proximity of the scene of the collision, assumed an active duty to securely fasten this car, not only against the acts of their own servants, but of others whose meddling, reasonably might be anticipated.
2. Carr was justified in applying the doctrine of res ipsa loquitur for the evidence offered made a prima facie case in his favor. Loomis v. Toledo Ry Co. 107 OS 161.